Prospectus Supplement February 28, 2017 George Putnam Balanced Fund Prospectus dated November 30, 2016 Effective April 1, 2017, purchases of class B shares will be closed to new and existing investors except by exchange from class B shares of another Putnam fund or through dividend and/or capital gains reinvestment. The prospectus is supplemented as follows to add information about class T shares. Class T shares of the fund are not currently available for purchase. The front cover page is supplemented to add class T shares to the list of shares to which the prospectus relates, and to indicate that the fund symbol for class T shares is pending. The following information replaces similar disclosure for the fund under Fees and expenses : The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 14 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). The following information is added to similar disclosure for the fund under Fees and expenses: Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) Maximum deferred sales charge (load) (as a percentage imposed on purchases (as a of original purchase price or redemption proceeds, Share class percentage of offering price) whichever is lower) Class T 2.50% NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Distribution and Total annual fund Share class Management fees service (12b-1) fees Other expenses operating expenses Class T 0.52% 0.25% 0.25% < 1.02% < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class T $351 $567 $799 $1,467
